Citation Nr: 1526674	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946 and received a Purple Heart for combat service in World War II.  He expired during the pendency of the appeal in September 2011.  The claimant is his surviving spouse and is substituted in his place for the pending appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of entitlement to service connection for a left eye disorder. 

In July 2010, the Veteran had a hearing before the undersigned.  A hearing transcript is of record.  

In September 2010, the Board remanded the issue for additional development.  

In September 2011, the Veteran died.  The Veteran's surviving spouse filed an October 2011 dependency and indemnity compensation (DIC) claim, which is construed as a substitution request.  38 C.F.R. § 3.1010(c)(2); 79 Fed. Reg. 172 (September 5, 2014).  In the March 2012 supplemental statement of the case (SSOC), the RO accepted the appellant as a substitute claimant for the issue on appeal.  
  
In addition to the paper claims folder, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for this claim.  The July 2011 VA examiner cited a May 2009 radiology report in support of his negative medical opinion.   Review of the paper and electronic records does not show that the May 2009 radiology report is of record.  Since it is a material basis for the medical opinion, additional efforts are needed to obtain it for the record.  

The February 1944 induction physical examination report shows that the Veteran's eyes were clinically evaluated and deemed to be normal.  The September 2009 and July 2011 VA examiners indicated that the left blindness and esotropia were related to an ocular disorder preexisting service; however, they did not employ the applicable "clear and unmistakable" evidentiary standard in making this determination or consider the possibility of aggravation.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the May 2009 radiology report referenced by the September 2009 and July 2011 VA examiners.  Make as many requests as necessary to obtain the report.  If it appears that further search efforts would be futile, create a formal finding of unavailability listing all search actions taken and their results with notice the claimant and her representative.  

2.  Then, the claims file (both paper and electronic versions) should be returned to the July 2011 VA examiner or to another qualified physician if he is unavailable.  For the previously diagnosed left eye blindness and esotropia, the examiner should indicate whether there is clear and unmistakable evidence that it (or any related disorder) preexisted the Veteran's entrance into active service in March 1944. 

If left eye blindness and esotropia is deemed to have clearly and unmistakably preexisted service, the examiner must state whether there is clear and unmistakable evidence that it did not undergo a permanent increase in severity due to the in-service shrapnel injuries. 

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If left eye blindness and esotropia is not found to preexist active service, then the examiner should opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that it had its onset in active service, or is otherwise causally or etiologically related to active duty service. 

A complete explanation must be given in support of all medical opinions.  The examiner is advised that the Veteran is competent to report readily observable symptoms and his reports must be considered.  The medical reasons for accepting or rejecting the Veteran's reports should be set forth in detail.  The examiner must probe beyond the listed diagnostic labels given by prior treating providers and discuss the underlying symptoms, including those exhibited during service, and their relationship to the diagnosed left eye disorders shown beginning in July 2007. 

3. After completing all development, re-adjudicate this issue.  If the benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




